Citation Nr: 1430927	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-16 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right elbow disability.

2.  Entitlement to service connection for a right elbow disability.

3.  Entitlement to service connection for residuals of frostbite of the hands.

4.  Entitlement to service connection for residuals of frostbite of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service with the United States Army from November 1970 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2012, the Veteran and his spouse testified at a hearing at the Board's office in Washington, DC, before the undersigned Acting Veterans Law Judge (AVLJ).  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a right elbow disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a right elbow disability was denied in an unappealed September 1994 rating decision on the grounds that no disability was found in service or on VA examination.
 
2.  Evidence received since September 1994 was not previously considered by agency decision makers, is not cumulative or redundant of the evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence is against the Veteran's claim that his current symptoms in his hands are related to frostbite injury during service. 

4.  The preponderance of the evidence is against the Veteran's claim that his current symptoms in his feet are related to frostbite injury during service. 


CONCLUSIONS OF LAW

1.  The September 1994 rating decision denying service connection for right elbow pain is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).

2.  The criteria for reopening of a previously denied claim of service connection for a right elbow disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).

3.  The criteria for service connection of frostbite injury of the hands are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The criteria for service connection of frostbite injury of the feet are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to the claim for a right elbow disability, the Board is reopening the Veteran's claim.  Accordingly, any error committed with respect to the duty to notify or the duty to assist was harmless and will not be further discussed.  

With regard to the other claims decided here, in correspondence dated in March 2007, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the March 2007 notice informed the Veteran of information and evidence necessary to substantiate the claim for service connection for residuals of the frostbite of the hands and feet and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The March 2007 notice informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with both claims, and medical opinions have been sought.  The Board has reviewed the resultant reports and finds that the examination and opinion of record is adequate for rating purposes.  Specifically, it was conducted based on a review of the pertinent information in the claims file and a complete examination of the Veteran.  The opinion offered was accompanied by reasonable rationales that are supported by the clinical evidence.  Thus, the Board finds that the duty to assist has been fulfilled.

At the Veteran's November 2012 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  New and Material Evidence 

The Board must decide whether the Veteran has submitted new and material evidence to reopen the previously denied claim regardless of the actions by the RO. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....").

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In September 1994, the RO denied service connection for right elbow pain.  The Veteran was provided with notice of his appellate rights but did not submit a notice of disagreement nor new and material evidence within one year of the decision.  It thus became final.  In this decision, the RO denied service connection for right elbow pain because there was no evidence in the Veteran's service treatment records of a right elbow disability or a chronic right elbow disability during the VA examination.  Since that time, the Veteran has submitted a September 2006 EMG study noting right upper extremity low nerve conduction velocity of the ulnar nerve when stimulating both above and below the elbow.  During the hearing, the Veteran testified that he was treated during service for problems with his right elbow due to playing racquetball, and he had to discontinue the sport.  This allegation, and the medical findings in support, were not made or created at the time of the 1994 denial.  They are therefore new.

Further, they are material, as they raise a reasonable possibility of substantiating the claim; the evidence of a now-documented right elbow disability requires additional development which could lead to evidence (a nexus opinion) supporting the Veteran's argument.  Shade v. Shinseki, 24 Vet. App. 110. (2010).  The claim is properly reopened; the merits of the claim are remanded below.

III.  Relevant Laws and Regulations and Analysis for service connection for frostbite residuals

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran claims that he has sensory problems in his hands and feet due to frostbite injuries from his active military service.  Specifically, he claims that he was diagnosed with frostbite in service while serving in Germany in the fall of 1974.

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Shedden v. Principi, 381 F.3d at 1167.

With respect to element (1), the Board acknowledges that the March QTC examiner found no diagnosis of the feet or hands due to a cold injury, but the examiner noted that the Veteran had arthritis at the bilateral first metacarpophalangeal joints.  Further, private treatment records describe the Veteran's reports of tingling or a burning sensation in his fingers.  A February 2006 treatment record notes a diminished sensation in his toe with a diagnosis of paresthesia and onycholysis.  For these reasons, the Board finds that the Veteran has dysfunction of his hands and toes.  Therefore, element (1) has been met.

With respect to element (2), the Veteran testified at the Board hearing that he was diagnosed with frostbite in September 1974 during his service in Germany.  He explained that he was from Puerto Rico with no experience with snow before his service in Germany.  The Veteran is, however, competent to testify to symptoms he experienced during service in his hands and feet.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  He is capable and competent to report that he was exposed to a greater degree of cold than he was used to, and that he had acute problems as a result.  He is not, however, competent to diagnose frostbite on the basis of his experienced symptoms.  A diagnosis, representing a determination of degree and chronicity of cold injury, is beyond the ken of a layperson.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  For these reasons, the Board finds that the evidence shows that while the Veteran sustained some kind of acute reaction to the cold during service, there was no diagnosis of frostbite in service.

Therefore, the case turns on element (3), whether there is a nexus relationship between any current diagnosis and the Veteran's acute cold injury in service.  In March 2008, the Veteran was afforded a VA examination.  After conducting a thorough examination, the examiner concluded that the Veteran did not have a cold injury of his feet or hands.  He noted that the Veteran had degenerative arthritis at the bilateral first metacarpophalangeal joints with no findings on examination to link this to cold injury.  There was no coldness to the hands, feet, no skin changes, no hair changes, no nail changes, no edema, or no other findings.  The examiner further noted that his findings were in variance with the subjective comments of the Veteran, who stated his feet were cold during the examination, when to the touch, they were not.  The examiner further noted that the Veteran's arthritis, which accounts for some of the symptoms he described, was also not related to any cold injury.  The examiner explained that while changes such as arthritis do take many years to develop, the skin changes do not, again suggesting against cold injury as the etiology of his current complaints.  In other words, while arthritis could be a sign of frostbite, in this instance, in the absence of expected manifestations of cold injury which were not present, the arthritis was not related to service or the cold.

The Board has considered other evidence included in the claims to file to determine if a nexus exists between his current diagnoses and cold injury in service.  In a February 2012 statement, the Veteran reported feet pain and noted that he never associated his feet problems with frostbite.  He noted that he had heel spur and calcium accumulations in the joint of his ankles.  The Veteran is already service-connected with plantar fasciitis of the left and right foot, tenosynovitis of the right and left ankles, and tinea pedis of the feet.

In a December 2005 treatment record, a physician at Walter Reed Medical Center noted that the Veteran reported that he had frostbite injury to feet and hands in 1974 which resulted in toe numbness.  Over the past few years, the Veteran developed hand numbness in 2nd and 5th digits.  During the past 6 months, his numbness has been accompanied by stiffness.  EMG results were normal except for ulnar problems noted above.  A June 2006 treatment record noted that he may have compression neuropathy of the right forearm or proximal median nerve compression than carpal tunnel.  The Board finds that this physician appears to be relaying the Veteran's report that his numbness was due to his frostbite, and not independently diagnosing the condition.  The Veteran is not competent to provide an opinion as to whether this current disabilities with his hands and feet are due to frostbite during service.  he is not describing an observed cause and effect relationship, but is instead drawing conclusions based on observations and application of his lay understanding of medical principles.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

A November 2006 treatment record notes burning sensation and numbness of fingers and toes likely a residual of previous frostbite.  The physician provided no rationale for this conclusion and it unclear whether the physician was merely relaying the Veteran's belief that his current numbness was due to frostbite during service.  For this reason, the Board affords this opinion little probative value.  

The Board also notes that the Veteran served over 20 years in the military, and the service treatment records do not show treatment or complaints for any ongoing sensation problems with his fingers or toes.  The Board acknowledges that he initially had difficulty seeking medical attention for his frostbite during service and received repercussions from his commander.  However, the Veteran was later stationed at several other locations during service and had different commanders.  He also was not dissuaded from seeking treatment from other ailments throughout his military career.  As noted above, he reported other problems with his feet throughout his military career and these disabilities have already been service-connected. 

Although the Board finds evidence of a current disability and an injury during service, there is no competent evidence linking the current disability to his military service or to the cold injury he sustained.  The Board finds that the preponderance of the evidence is against the Veteran's claim for frostbite injury to his feet and hands.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise. 


ORDER

New and material evidence having been submitted, reopening of the previously denied claim of service connection for right elbow disability is granted.

Entitlement to service connection for residuals of frostbite of the hands is denied.

Entitlement to service connection for residuals of frostbite of the feet is denied.


REMAND

The Veteran claims that his right elbow disability began during service.  He testified during the Board hearing that he injured his right elbow in service while playing racquetball.  As noted above, the Veteran has submitted a September 2006 EMG study noting right upper extremity low nerve conduction velocity of the ulnar nerve when stimulating both above and below the elbow.  A November 2006 MRI of the right elbow showed thickening of the ulnar nerve with thickening of the retinaculum. As the evidence shows that the Veteran has a current right elbow disability and a possible elbow injury in service, the Board finds that the Veteran should be afforded a VA examination to determine whether the current right disability is related to his military service.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit any treatment records for his right elbow that have not already been submitted or authorization and consent forms in order that the VA can obtain the records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed right elbow disability.  The claims folder must be reviewed in conjunction with the examination.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify all currently present right elbow disabilities.  With respect to any currently present right elbow disability, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any disease or injury in service or was either caused or aggravated by any of the Veteran's service-connected disabilities.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

3.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


